Citation Nr: 0329057	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-23 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
other than degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for skin cancers, to 
include as secondary to Agent Orange (AO) exposure.

3.  Entitlement to an increased (compensable) disability 
rating for a right inguinal hernia, postoperative.

4.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from December 1963 to October 1974.  He received 
the Combat Action Ribbon for service in Vietnam.

The current appeal arose from September 1997 and May 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In the September 1997 rating decision, the RO denied 
entitlement to service connection for skin cancers as a 
result of exposure to herbicides, and an increased 
(compensable) disability rating for a right inguinal hernia, 
postoperative.  

The RO also held that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder.

In December 2000, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.





In February 2001, the Board of Veterans Appeals (Board), in 
pertinent part, reopened the claim of service connection for 
a low back disorder and remanded the following issues for 
further development and adjudicative action: whether new and 
material evidence has been received to reopen a claim of 
service connection for bilateral hearing loss; service 
connection for a low back disorder; service connection for 
skin cancers as secondary to AO exposure; and an increased 
(compensable) disability rating for a right inguinal hernia, 
postoperative.

In a May 2002 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
effective February 12, 1997, and assigned a 40 percent 
disability rating.  

The RO also reopened the claim of service connection for 
bilateral hearing loss and granted service connection for 
bilateral hearing loss.  The RO notified the veteran of that 
rating decision on September 16, 2002.  

A report of an October 2001 VA spine examination reflects 
diagnoses of degenerative arthritis, exostoses and 
degenerative disc disease.  However, the RO only adjudicated 
the issue of service connection for degenerative disc disease 
of the lumbar spine.  Therefore, the issue of service 
connection for a low back disorder other than degenerative 
disc disease of the lumbar spine remains in appellate status.

The veteran filed a timely notice of disagreement with the 
initial rating for degenerative disc disease of the lumbar 
spine, and the RO issued a statement of the case in March 
2003.  

Although the veteran did not file a VA Form 9 on that issue, 
the representative filed a VA Form 646 (statement of 
accredited representative in appealed case) dated August 11, 
2003, in which the representative addressed that issue.  





The RO approved an appeal certification worksheet on August 
19, 2003, and returned the case to the Board on August 22, 
2003.  However, the RO did not certify the issue of an 
initial disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine for appeal.  

In light of the representative's August 2003 VA Form 646, 
which was received within one year of the September 2002 
notice regarding the initial 40 percent disability rating for 
degenerative disc disease of the lumbar spine, the Board 
concludes that the veteran perfected an appeal on that issue.

Therefore, the issues are as stated on the title page.

The October 1997 notice of disagreement reflects that the 
veteran was seeking to reopen the claim of service connection 
for heart disease.  

In the February 2001 remand, the Board directed the RO to 
adjudicate the issue of whether clear and unmistakable error 
(CUE) exists in the rating decision of October 1975 wherein 
the RO denied service connection for bilateral hearing loss.  
Although the RO granted service connection for bilateral 
hearing loss in the May 2002 rating decision, it did not 
adjudicate the issue of CUE.  

In a February 2001 statement, the veteran raised the issue of 
the propriety of a debt in the amount of $18,815.

Also, in a September 2003 statement, the veteran raised the 
issue of service connection for osteoarthritis of the 
cervical spine.

As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action as warranted.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).




The following issues are addressed in the remand section of 
this decision:  entitlement to service connection for skin 
cancers as secondary to AO exposure; entitlement to an 
increased (compensable) disability rating for a right 
inguinal hernia, postoperative; and entitlement to an initial 
disability rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that post-
traumatic degenerative arthritis of the lumbar spine is 
linked to active service.

3.  The competent and probative evidence shows that exostoses 
of the lumbar spine are linked to active service.


CONCLUSIONS OF LAW

1.  Post-traumatic degenerative arthritis of the lumbar spine 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Exostoses of the lumbar spine were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran reported on 
December 27, 1972, that he had injured his back the previous 
day.  The assessment was low back strain.  

On October 1974 separation examination, the spine was normal.

On June 1997 VA examination, the diagnoses included a history 
of lumbar arthritic changes with good range of motion but 
with pain in the back.

A discharge summary of a VA hospitalization in February 1999 
reflects a diagnosis of osteoarthritis.  In the past medical 
history section of the report, it is noted that the veteran 
had had numerous films of the lumbar spine documenting 
changes consistent with osteoarthritis.

At the December 2001 video conference hearing, the veteran 
testified that he had arthritis in the lumbar spine.  
Transcript. 

The veteran underwent a VA examination in October 2001.  The 
examiner noted that June 1997 X-rays of the lumbar spine were 
entirely compatible with post-traumatic degenerative 
arthritic changes at L4 and L5, which were very likely 
secondary to the back injury that the veteran sustained 
during active service on or about December 26, 1972.  

Following physical examination, the examiner's impression was 
that the veteran's injury in December 1972 caused the post-
traumatic changes at L4 and L5 along with subsequent 
exostoses and degenerative disc disease.



Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  38 C.F.R § 
3.159(a)(1) (2003).

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
Id.

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a low back disorder other than degenerative 
disc disease of the lumbar spine has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Likewise, although the RO did not adjudicate the issue of 
service connection for a low back disorder other than 
degenerative disc disease of the lumbar spine, for the same 
reasons as above regarding the duties to notify and to 
assist, the appellant is not prejudiced by the Board's 
adjudication of this issue at this time.  Id.


Service Connection

The report of the October 2001 VA spine examination shows 
current diagnoses of post-traumatic degenerative arthritis of 
the lumbar spine and exostoses of the lumbar spine.  Hickson, 
supra.

Service medical records reflect that the veteran injured his 
low back during active service in December 1972.

The claim for service connection for a low back disorder 
turns to the question of whether the competent and probative 
evidence establishes that the current disorders were actually 
incurred in or aggravated by the veteran's active service.  



That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The October 2001 VA examiner noted that June 1997 X-rays of 
the lumbar spine were entirely compatible with post-traumatic 
degenerative arthritic changes at L4 and L5, which were very 
likely secondary to the veteran's in-service back injury.  
The examiner also indicated that the veteran's in-service 
back injury caused the subsequent exostoses.

The Board accords significant probative value to this 
opinion.  The Board notes that it is the only nexus opinion 
in the claims file.  There is no contrary competent medical 
opinion of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's post-traumatic 
degenerative arthritis of the lumbar spine and exostoses of 
the lumbar spine are linked to active service on the basis of 
the probative, competent medical evidence of record, thereby 
warranting entitlement to grants of service connection.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; 
Hickson, supra.


ORDER

Entitlement to service connection for post-traumatic 
degenerative arthritis of the lumbar spine is granted.

Entitlement to service connection for exostoses of the lumbar 
spine is granted.


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2002).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra, on the issue of entitlement 
to an initial disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

As noted above, in the September 2003 statement, the veteran 
raised the issue of service connection for osteoarthritis of 
the cervical spine.  X-rays of the cervical spine taken in 
June 1997 reveal degenerative disc disease of the cervical 
spine.

The issue of service connection for degenerative disc disease 
of the cervical spine has been reasonably raised.  Norris v. 
West, 12 Vet. App. 413, 420 (1999); Perry v. West, 12 Vet. 
App. 365, 368 (1999).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the issue of service connection for 
degenerative disc disease of cervical spine is inextricably 
intertwined with the issue of entitlement to an initial 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); Harris, supra.

Inasmuch as the case must be remanded to the VBA AMC for 
above-mentioned reasons, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran a VA examination.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the appellant 
from the RO.

3.  The VBA AMC must review the claims 
file and, particularly with respect to 
the issue of entitlement to an initial 
disability rating in excess of 40 percent 
for degenerative disc of the lumbar 
spine, ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for cervical 
spine symptomatology, including 
degenerative disc disease of the cervical 
spine, for the period from October 1974 
to the present; skin cancers for the 
period from October 1974 to the present; 
a right  inguinal hernia for the period 
from February 1997 to the present; and 
lumbar spine symptomatology, including 
degenerative disc disease of the lumbar 
spine, post-traumatic degenerative 
arthritis of the lumbar spine and 
exostoses of the lumbar spine, for the 
period from February 1997 to the present.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
the following records from VA facilities:  

(a) all records from the VA Medical 
Center in Dallas, Texas, for the periods 
from December 1974 to September 1986, 
December 1987 to September 1989, January 
1991 to August 1991, February 1994 to 
February 1997, July 2001 to December 
2001, and February 2003 to the present, 
and the report of X-rays of the lumbar 
spine taken on or around October 23, 
2001, in conjunction with the VA 
examination performed on that date; and


(b) all records from the VA Medical 
Center in Bonham, Texas, for the period 
from December 1974 to the present, to 
include all records sent to that facility 
from the VA Medical Center in Portland, 
Oregon, in June 1990.

The VBA AMC should inform those VA 
Medical Centers that if applicable, they 
should  search for the records that may 
be in storage or archives within the VA 
system or at a Federal Records Center.

5.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

6.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

7.  Following the above, the VBA AMC 
should arrange for VA special orthopedic 
and neurological examinations of the 
veteran by an orthopedic surgeon or other 
appropriate available specialist, 
including on a fee basis if necessary, 
and a neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected degenerative disc disease of 
the lumbar spine and the 
interrelationships, if any, between 
degenerative disc disease of the cervical 
spine and the service-connected 
degenerative disc disease of the lumbar 
spine, post-traumatic degenerative 
arthritis of the lumbar spine, and/or 
exostoses of the lumbar spine.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic surgeon and neurologist 
should separately provide explicit 
responses to the following:

(a) For degenerative disc disease of the 
cervical spine, is it as likely as not 
that it is related to active service or 
if preexisting active service, was 
aggravated thereby?

(b) For degenerative disc disease of the 
cervical spine, the medical specialists 
should render an opinion as to whether it 
is as likely as not that it is caused by 
or was/were permanently worsened by the 
service-connected degenerative disc 
disease of the lumbar spine, post-
traumatic degenerative arthritis of the 
lumbar spine, and/or exostoses of the 
lumbar spine.  If no causal relationship 
is determined to exist, but aggravation 
is said to be present, the medical 
specialists must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the degenerative 
disc disease of the cervical spine;





(2) The increased manifestations that, in 
the examiners' opinions, are proximately 
due to the service-connected degenerative 
disc disease of the lumbar spine, post-
traumatic degenerative arthritis of the 
lumbar spine, and/or exostoses of the 
lumbar spine, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative disc disease of the 
cervical spine are proximately due to the 
service-connected degenerative disc 
disease of the lumbar spine, post-
traumatic degenerative arthritis of the 
lumbar spine, and/or exostoses of the 
lumbar spine.

(c) Do the service-connected degenerative 
disc disease of the lumbar spine and any 
related disorders involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(d) Do the service-connected degenerative 
disc disease of the lumbar spine and any 
related disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
medical specialists comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the medical 
specialists must so indicate.


(e) With respect to subjective complaints 
of pain, the medical specialists are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
degenerative disc disease of the lumbar 
spine and any related disorders, the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
degenerative disc disease of the lumbar 
spine and any related disorders, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected degenerative disc 
disease of the lumbar spine and any 
related disorders.

The medical specialists must measure the 
excursion of movement of the lumbar 
spine, in each plane tested.  

All functional impairment due to pain 
should be fully described.

(f) The medical specialists are also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected degenerative disc 
disease of the lumbar spine and any 
related disorders, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected degenerative disc 
disease of the lumbar spine and any spine 
disorders.

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the medical specialists 
should so indicate.

(g) The examiners should comment on any 
interference in employment caused solely 
by the service-connected degenerative 
disc disease of the lumbar spine and any 
related disorders.

The neurologist should provide explicit 
responses to the following regarding the 
degenerative disc disease of the lumbar 
spine and any related disorders:

(a) The neurologist should identify any 
nerve(s) affected by the service-
connected degenerative disc disease of 
the lumbar spine and related disorders 
and note whether any impairment of 
sensation, paralysis, neuritis or 
neuralgia is present.  

(b) For each nerve affected, the 
neurologist should comment on how it is 
manifested and its severity?

The examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

8.  The VBA AMC should arrange for VA 
special dermatology examination of the 
veteran by a specialist in dermatology or 
other appropriate available medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining 
whether the veteran's basal cell 
carcinoma and squamous cell carcinoma 
and/or their residuals are related to 
active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder, including 
the service medical records.  The 
examiner should also elicit a detailed 
history of the onset of skin 
symptomatology from the veteran.  The 
examiner should describe all current 
manifestations and/or any residuals of 
basal cell carcinoma and squamous cell 
carcinoma.  The examiner should express 
opinions as to the following:

(a) Is it at least as likely as not that 
the veteran's basal cell carcinoma and/or 
residuals is/are related to active 
service, including exposure to Agent 
Orange and/or sunlight, or if preexisting 
active service, was/were aggravated 
thereby during active service?

(b) Is it at least as likely as not that 
the veteran's squamous cell carcinoma 
and/or residuals is/are related to active 
service, including exposure to Agent 
Orange and/or sunlight, or if preexisting 
active service, was/were aggravated 
thereby during active service?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

9.  The VBA AMC should arrange for a VA 
examination of the veteran by an 
appropriate specialist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the extent and degree of 
severity of the veteran's right inguinal 
hernia, postoperative.  

The claims folder, the criteria under 
Diagnostic Code 7338 (2003), and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination.  All indicated special 
tests should be undertaken. 

The examiner should describe any current 
symptomatology of the postoperative right 
inguinal hernia and describe any 
interference in employment caused by the 
postoperative right inguinal hernia.  Any 
opinions expressed by the examiner as to 
extent of severity of the postoperative 
right inguinal hernia must be accompanied 
by a complete rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC must review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of service 
connection for degenerative disc disease 
of the cervical spine on a direct basis 
and as secondary to the service-connected 
degenerative disc disease of the lumbar 
spine, post-traumatic degenerative 
arthritis of the lumbar spine, and/or 
exostoses of the lumbar spine, with 
consideration of 38 C.F.R. § 3.310(a) 
(2003) and Allen v. Brown, 7 Vet. App. 
439 (1995).

12.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002).





With regard to the issue of service 
connection for skin cancers, the VBA AMC 
should readjudicate the issue on a direct 
basis and as secondary to exposure to 
herbicides and/or sunlight, with 
consideration of 38 C.F.R. §§ 3.303, 
3.307 and 3.309 (2003), as applicable.

As to the issue of an increased 
(compensable) disability rating for a 
right inguinal hernia, postoperative, the 
VBA AMC should readjudicate the issue 
with consideration of 38 C.F.R. §§ 3.321 
and 4.114, Diagnostic Code 7338 (2003), 
as applicable.

With regard to the issue of an initial 
disability rating in excess of 40 percent 
for degenerative disc disease of the 
lumbar spine, the VBA AMC should 
readjudicate the issue with consideration 
of 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.45, and 4.59 (2003); Fenderson v. West, 
12 Vet. App. 119 (1999); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as 
applicable.  The VBA AMC should consider 
the issue under the old and revised 
criteria for rating spine disorders, 
including intervertebral disc syndrome, 
and whether a separate rating is 
warranted for a neurological disability 
resulting from the service-connected 
degenerative disc disease of lumbar spine 
pursuant to Bierman v. Brown, 6 Vet. App. 
125 (1994) and 38 C.F.R. § 4.14 (2003).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  The appellant need take 
no action unless otherwise notified by the VBA AMC; however, 
the veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim on appeal.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



